Case: 14-40998      Document: 00513331536         Page: 1    Date Filed: 01/06/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40998                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                          January 6, 2016
TERESA WARD COOPER; JAY S. COOPER,                                         Lyle W. Cayce
                                                                                Clerk
              Plaintiffs - Appellants

v.

UNITED STATES OF AMERICA; CHARLES H. BROWN, III;
APPROXIMATELY FIFTEEN UNKNOWN AGENTS OF THE U.S.
DEPARTMENT OF HOMELAND SECURITY; ONE UNKNOWN AGENT
OF THE UNITED STATES POSTAL SERVICE; TWO UNKNOWN AGENTS
OF THE FEDERAL BUREAU OF PRISONS,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:13-CV-487


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed for the following reasons.
       Plaintiffs have complained of property taken from their home in Plano
in 2010. Thereafter they have filed several lawsuits for related complaint. A


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40998     Document: 00513331536      Page: 2   Date Filed: 01/06/2016



                                  No. 14-40998
judgment was rendered in one case on October 14, 2011, dismissing without
prejudice and ordering monetary sanctions against Plaintiffs. Plaintiffs failed
to appeal and have never complied with the sanctions order.
      Subsequently, the present suit has been dismissed without prejudice
because Plaintiffs simply disregarded the court’s order. The court acted under
the law and its discretion in doing so. See United Markets Int’l v. Smith, 24
F.3d 650, 654 (5th Cir. 1994). If Plaintiffs could not afford costs of suit without
hardship, they might be financially eligible to proceed IFP.         In this case,
however, no effort has been made to obey the previous court order, and the
district court has certified that the appeal is not taken in good faith.
      AFFIRMED.




                                        2